        Case 2:18-cv-00158-JAD-NJK Document 84 Filed 06/02/21 Page 1 of 2




 1   Frank H. Cofer III
     Nevada Bar No. 11362
 2   COFER & GELLER, LLC
 3   601 South Tenth Street
     Las Vegas, NV 89101
 4   707-777-9999 phone
     702-777-9995 fax
 5   fcofer@cofergeller.com
     Local Counsel for Defendants/
 6
     Counter Claimants United Health
 7   Products, Inc. and Douglas Beplate

8                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10    STEVEN SAFRAN,                                  Case No. 2:18-cv-00158-JAD-NJK
11
                        Plaintiff,
12    vs.
                                                      STIPULATION TO VACATE
13    UNITED HEALTH PRODUCTS, INC. and                SETTLEMENT CONFERENCE
      DOUGLAS BEPLATE,
14
15                      Defendants.

16
17   COME NOW the parties, by and through their attorneys of record, and hereby stipulate and

18   request that the settlement conference currently set for 1:00 p.m. on June 2, 2021 be
19
     vacated and/or canceled.
20
            The Court’s Order of May 5, 2021 provided that “[a]ny request to change the date of the
21
     settlement conference must be […] filed within 14 days of the issuance of this order[] […] and
22
23   must include at least five alternate dates[.]”

24          Although this stipulation is several days outside the window provided by the Order for
25   changing the date of the conference, it has recently become clear to the parties that further
26
     negotiation will be fruitless and that the case will not be settled. Over the past month, the
27
     parties have exchanged settlement proposals, but have been unable to reach an agreement and
28
        Case 2:18-cv-00158-JAD-NJK Document 84 Filed 06/02/21 Page 2 of 2




 1   do not believe they will do so. For this reason, no alternative dates for a settlement conference
 2   are sought. Further, because the parties, after discussion, are convinced that any settlement
 3
     conference will be fruitless, it is in the interest of judicial economy, and in the interest of
 4
     saving litigation and travel expenses for the parties, for this Court to vacate and/or cancel the
 5
     currently-scheduled settlement conference.
 6
 7          THEREFORE, the parties respectfully request that this Court vacate and/or cancel the
8
     settlement conference currently scheduled for 1:00 p.m. on June 2, 2021.
 9
      Dated this 2nd day of June, 2021.             Dated this 2nd day of June, 2021.
10
11    CERASIA & DEL REY-CONE LLP                    HOWARD R. BIRNBACH LAW OFFICE

12      s/ Edward Cerasia II                          /s/Howard R. Birnbach
      Edward Cerasia II, Esq.                       Howard Robert Birnbach, Esq.
13    150 Broadway, Suite 1517                      111 Great Neck Road, Suite 205
      New York, NY 10038                            Great Neck, NY 11021
14
      (646) 525-4231                                (516) 829-6305
15    New York Counsel Admitted Pro Hac Vice        New York Counsel for Defendants/
      For Plaintiff/Counter Defendant               Counter Claimants United Health
16    Steven Safran                                 Products, Inc. and Douglas Beplate
17
      Patrick N. Chapin, Esq.                       Frank H. Cofer, III, Esq.
18    Nevada Bar No. 4946                           Nevada Bar No. 11362
      129 Cassia Way                                601 South Tenth Street
19    Henderson, NV 89014                           Las Vegas, NV 89101
      Local Counsel for Plaintiff/Counter           Local Counsel for Defendants/
20    Defendant                                     Counter Claimants United Health
21    Steven Safran                                 Products, Inc. and Douglas Beplate

22
23                                              ORDER
24          IT IS SO ORDERED this ______
                                  3rd    day of June, 2021.
25
26
27                                        U.S. MAGISTRATE JUDGE
28
